PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/857,145
Filing Date: 28 Dec 2017
Appellant(s): Bissell et al.



__________________
Angela L. Morrison
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/07/2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that claims are not obvious over the combination of Parrish and Di Modugno et al. because they do not teach or suggest “wherein the adjuvant composition is free of lecithin,” as recited in independent claims 1 and 8.  See Brief at pages 5.  The underlying premise of the argument is the suggestion that Parrish requires lecithin and therefore it would not teach or suggest its omission to one of ordinary skill in the art.1  In support of the premise, Appellant posits that “[a]s a whole, Parrish is directed to [a] lecithin-containing combination [of] water conditioning adjuvant and drift reduction agents,” Brief at page 6, and that “Parrish makes no mention of excluding lecithin from its adjuvant compositions,” since “[a]ll of the disclosed embodiments recite lecithin as a potential phospholipid drift reduction agent . . . [and a]ll exemplified drift reduction agents also include lecithin.” Brief at page 5.
The premise and the suggestions are demonstratively incorrect.  First, the advisory action mailed, 3/8/2021, reproduced below for convenience, provides succinct reasoning why the premise that Parrish requires lecithin is incorrect and unpersuasive:
“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Notwithstanding lecithin's absence from the the [sic] examples, motivation for omitting lecithin was expressly taken from the teachings of Parrish and stated in the rejection. The reason or motivation See Ex parte Obiaya, 227 USPQ 58, 60 ( Bd. Pat. App. & Inter. 1985).  Further, the examples are simply that; examples. Parrish does not make any expressly [sic] statement that lecithin is required, but rather the opposite that another organic drift reduction compound may be used [i]n the combination with a concentrated mineral acid and tallow amine. If anything were required, it would appear to be tallow amine.  Applicant appears to acknowledge this understanding but attempts to spin it with a bit of word play to read that lecithin is required, see Reply at page 9, which is clearly not the case. See MPEP 2145 (i) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")

Advisory Action, mailed 03/08/2021.  
Second, contrary to Appellant’s suggestion that “[a]s a whole, Parrish is directed to [a] lecithin-containing combination [of] water conditioning adjuvant and drift reduction agents,” Brief at page 8, Parrish’s discovery is undeniably much broader.  A fair reading of Parrish makes it clear that Parrish discovered “compositions comprising a water conditioning adjuvant comprising a concentrated mineral acid and an amine surfactant and a drift reduction agent.”  Col. 1, lines 59-61.  Parrish unequivocally teaches that “[t]he drift reduction agent or drift reduction composition includes but is not limited to phospholipids (e.g. lecithin), vegetable colloids, non-derivatized guar gum, non-cationic derivatized guar gum, cationic guar gum, polyethylene oxides, poly (vinyl pyrrolidones), and polyacrylamides.” Col. 3, lines 19-24 (emphasis added).  Furthermore, claim 1 of Parrish does not even require lecithin.
Third, contrary to Appellant’s suggestion that Parrish provides no suggestion or motivation to exclude lecithin,” Brief at page 9, Parrish further explains that “[a] concentrated mineral, such as sulfuric acid, can react adversely with organic compounds, such as phospholipids, forming undesirable by-products.”  Col. 4, lines 59-61 (emphasis added).  Indeed, See col. 9, lines 39-42 (“Alternatively, the phospholipid containing drift reduction agent may be prepared without use of a commercially available lecithin-containing product.”)2  Clearly, this constitutes a teaching, suggestion and/or motivation to avoid using lecithin.
	Appellant also alleges that “[t]he Examiner impermissibly picks a single sentence from Parrish – disclosing that a concentrated mineral acid can react adversely with lecithin in the presence of a non-surfactant amine – without regard to what the reference teaches as a whole.”  Brief at page 8.  It is not clear what sentence Appellant is referring to, but the Examiner presumes Appellant is referring to the sentence at col. 5, lines 4-9 of Parrish.  If so, the allegation is misguided because the sentence is not limited to lecithin but again refers to the reaction of organic drift reduction compounds generally with non-surfactant amine compounds.  To be sure, the Examiner cited this sentence for the proposition that “Parrish also teaches that lecithin may react adversely with amine surfactants like tallow amine, i.e., TERWET, th[us] providing suggestion and/or motivation to leave out lecithin”  Final Rejection mailed 1/7/2021, at page 6 (emphasis added).  How this citation supports this proposition, when it appears to contradict Parrish’s discovery, is because, at the time of the invention, it was expected by one of ordinary skill in the art that amine compounds would react adversely with organic compounds like lecithin.  Further, Parrish teaches that “the amine surfactant tallow amine should be in equal or greater concentration.” Col. 5, lines 1-3.  Therefore, less amine surfactant may still lead to 
	Appellant also argues that there is no reasonable expectation of successfully producing the claimed drift reduction adjuvant composition based on the disclosures of Parrish and Di Modugno et al.   In this regard Appellant provides remarks with respect to the success of Parrish’s examples, see Brief at pages 9-10, and the fact that the instant claims do not recite a concentrated mineral acid.  See Brief at page 10.  
These remarks, however, are irrelevant.  Focusing on Parrish’s lecithin examples is irrelevant because “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Even more than an inference here, is Parrish’s teaching or suggestion to avoid lecithin.  As for the fact that the claims do not recite a concentrated mineral acid, the point is irrelevant because the claims are open-ended. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appellant also asserts that Di Modugno et al. does not teach excluding lecithin.  See Brief at page 5.  However, this is irrelevant in view of Parrish teaching or suggesting to avoid lecithin. 
        2 Appellant incorrectly asserts that “Parrish never contemplates excluding lecithin from drift reduction agent.”  Brief at page 8.